DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. ("Electrical resistance tomography based on the single drive electrode method," Proceedings of 2004 International Conference on Machine Learning and Cybernetics (IEEE Cat. No.04EX826), Shanghai, China, 2004, pp. 632-637 vol.1, doi: 10.1109/ICMLC.2004.1380768) in view of Feng (US PGPub 2012/0235693 A1).
As to claim 1, Liu et al. teaches a measurement system (figures 1 and 6; the structure performing the method described in section 2) comprising: 
an electrical signal source (current source in figure 1);
a plurality of electrical contacts (the 16 electrodes around the tested object in figure 1) electrically coupled to a tested material (figure 1); 

a common node to which the respective resistors are electrically connected (ground in figure 2 and page 633, left column, section 2.1); and 
a control module (computer/CPU, figure 6 and page 635, left column) configured to:
cause the electrical signal source to be electrically connected to a selected electrical contact of the plurality of electrical contacts as an input electrical contact (figures 1 and 2), wherein the remaining electrical contacts of the plurality of electrical contacts are electrically connected to a return node of the electrical signal source as extraction electrical contacts (figures 1 and 2 and page 633, left column, section 2.1, first sentence);
cause the electrical signal source to output an electrical signal to the input electrical contact (page 633, right column, section 2.2 teaches the exciting signal as a bidirectional pulse); 
cause a respective electrical signal parameter to be determined at the respective resistor associated with each respective extraction electrical contact (figures 1 and 2, and pages 633-634, section 3).
While Liu et al. teaches determining the resistivity distribution of the measured system to extract information (page 632, section 2, paragraph 1), Liu et al. does not explicitly teach determine whether the tested material includes a crack or other defect based on the respective electrical signal parameters.

It would have been obvious to one skilled in the art before the effective filing date to modify Liu et al. to have to determine whether the tested material includes a crack or other defect based on the respective electrical signal parameters as taught by Feng because it is a well known step allowing for the identification and locating of damage as part of an inspection process (paragraphs [0011] and [0037]) with predictable results.
As to claim 5, Liu et al. as modified teaches wherein the control module is configured to determine whether the tested material includes a crack or other defect based on the respective electrical signal parameters by at least:
comparing at least one of the respective electrical signal parameters to a corresponding control electrical signal parameter, wherein the control electrical signal parameter is associated with the same input electrical contact and the same extraction electrical contact (paragraphs [0042]-[0044] of Feng).
As to claim 11, Liu et al. as modified teaches wherein the plurality of electrical contacts are arranged on the tested material with symmetry about a symmetry of the material (figure 1 of Liu et al. and figures 2-3 of Feng).
As to claim 12, Liu et al. as modified teaches wherein the symmetry of the tested material is a point, a line, a plane, a curve, or a manifold, and wherein a single mathematical operation made with reference to the symmetry maps each electrical contact of the plurality of electrical contacts to another electrical contact of the plurality of electrical contacts (figure 1 of Liu et al.; note that the tested material is considered to 
As to claim 13, Liu et al. as modified teaches wherein the electrical signal comprises a voltage signal (the paragraph that bridges pages 633 and 634 of Liu et al.).
As to claim 14, Liu et al. as modified teaches wherein the respective electrical signal parameters comprise respective current amplitudes (the paragraph that bridges pages 633 and 634 of Liu et al.).

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. ("Electrical resistance tomography based on the single drive electrode method," Proceedings of 2004 International Conference on Machine Learning and Cybernetics (IEEE Cat. No.04EX826), Shanghai, China, 2004, pp. 632-637 vol.1, doi: 10.1109/ICMLC.2004.1380768) and Feng (US PGPub 2012/0235693 A1) as applied to claim1 above, and further in view of Borbas et al. (US PGPub 2018/0374244 A1).
As to claim 2, Liu et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, except further comprising a summing resistor electrically connected between the common node and the return node, wherein the control module is further configured to:
cause a reference electrical signal parameter to be determined at the common node; 
determine a respective electrical signal parameter ratio between each respective electrical signal parameter and the reference electrical signal parameter; and

Borbas et al. teaches further comprising a summing resistor electrically connected between the common node and the return node, wherein the control module is further configured to: cause a reference electrical signal parameter to be determined at the common node; determine a respective electrical signal parameter ratio between each respective electrical signal parameter and the reference electrical signal parameter; and determine whether the tested material includes a crack or other defect based on the respective electrical signal parameter ratios (paragraphs [0043]-[0046], where in combination the determination steps are considered to be based on the ratio claimed).
It would have been obvious to one skilled in the art before the effective filing date to modify Liu et al. as modified to have a summing resistor electrically connected between the common node and the return node, wherein the control module is further configured to: cause a reference electrical signal parameter to be determined at the common node; determine a respective electrical signal parameter ratio between each respective electrical signal parameter and the reference electrical signal parameter; and determine whether the tested material includes a crack or other defect based on the respective electrical signal parameter ratios as taught by Borbas et al. because the provision of a multiplexer allows the signals to be combined and used in further processing with predictable results (paragraphs [0043]-[0044]). 
As to claim 3, Liu et al. as modified teaches wherein the control module is configured to determine whether the tested material includes a crack or other defect based on the respective electrical signal parameter ratios by at least:
comparing at least one of the respective electrical signal parameter ratios to a corresponding control electrical signal parameter ratio, wherein the control electrical signal parameter ratio is associated with the same input electrical contact and the same extraction electrical contact (paragraph [0046] of Borbas et al.).
As to claim 4, Liu et al. as modified teaches wherein the control module is configured to determine whether the tested material includes a crack or other defect based on the respective electrical signal parameter ratios by at least:
determining a first ratio between a first electrical signal parameter ratio and a second electrical signal parameter ratio; and
comparing the first ratio to a control ratio, wherein the control ratio is associated with the same input electrical contact and the same extraction electrical contacts with which the first electrical signal parameter and the second electrical signal parameter are associated (paragraph [0046] of Borbas et al., where it is considered that in combination the provision of multiple signals as taught by Liu et al. in table 1 and figure 8 gives multiple measures for use of ratio as taught by Borbas et al.).
As to claim 6, Liu et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, except explicitly teaching wherein the control module is configured to determine whether the tested material includes a crack or other defect based on the respective electrical signal parameters by at least:

comparing the first ratio to a control ratio, wherein the control ratio is associated with the same input electrical contact and the same extraction electrical contacts with which the first electrical signal parameter and the second electrical signal parameter are associated.
Borbas et al. teaches wherein the control module is configured to determine whether the tested material includes a crack or other defect based on the respective electrical signal parameters by at least: determining a first ratio between a first electrical signal parameter and a second electrical signal parameter; and comparing the first ratio to a control ratio, wherein the control ratio is associated with the same input electrical contact and the same extraction electrical contacts with which the first electrical signal parameter and the second electrical signal parameter are associated (paragraph [0046]).
It would have been obvious to one skilled in the art to modify Liu et al. to have wherein the control module is configured to determine whether the tested material includes a crack or other defect based on the respective electrical signal parameters by at least: determining a first ratio between a first electrical signal parameter and a second electrical signal parameter; and comparing the first ratio to a control ratio, wherein the control ratio is associated with the same input electrical contact and the same extraction electrical contacts with which the first electrical signal parameter and the second electrical signal parameter are associated as taught by Borbas et al. because it is a well known process for reducing systematic errors with predictable results.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. ("Electrical resistance tomography based on the single drive electrode method," Proceedings of 2004 International Conference on Machine Learning and Cybernetics (IEEE Cat. No.04EX826), Shanghai, China, 2004, pp. 632-637 vol.1, doi: 10.1109/ICMLC.2004.1380768) and Feng (US PGPub 2012/0235693 A1) as applied to claim 1 above, and further in view of Hayashi et al. (4,914,378).
As to claims 7 and 9, Liu et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, except wherein the control module is configured to determine whether the tested material includes a crack or other defect based on the respective electrical signal parameters by at least:
calculating an approximate change in impedance distribution within the tested material based on a physics-based simulation, inputs representative of the electrical signal output by the electrical signal source to the input electrical contact, the respective electrical signal parameters, and respective control electrical signal parameters; and
determining whether the material includes the crack or other defect based on the change in impedance distribution.
Hayashi et al. teaches wherein the control module is configured to determine whether the tested material includes a crack or other defect based on the respective electrical signal parameters by at least: calculating an approximate change in impedance distribution within the tested material based on a physics-based simulation, inputs representative of the electrical signal output by the electrical signal source to the input electrical contact, the respective electrical signal parameters, and respective 
It would have been obvious to one skilled in the art before the effective filing date to modify Liu et al. as modified to have wherein the control module is configured to determine whether the tested material includes a crack or other defect based on the respective electrical signal parameters by at least: calculating an approximate change in impedance distribution within the tested material based on a physics-based simulation, inputs representative of the electrical signal output by the electrical signal source to the input electrical contact, the respective electrical signal parameters, and respective control electrical signal parameters; and determining whether the material includes the crack or other defect based on the change in impedance distribution as taught by Hayashi et al. because it is a well known type of analysis allowing the comparison of the data to simulated results allowing for greater understanding of the system being measured with predictable results
As to claims 8 and 10, Liu et al. as modified teaches all of the limitations of the claimed invention, as noted above for claims 7 and 9 respectively, except explicitly teaching wherein calculating the approximate change in impedance distribution within the tested material comprises minimizing an output of an objective function:

    PNG
    media_image1.png
    80
    563
    media_image1.png
    Greyscale


Feng teaches the comparison of measurements to specified conditions and the difference being below a threshold when there is no damage (paragraphs [0042]-[0044]), therefore minimizing the difference. Hayashi et al. teaches the use of simulation in order to assist the analysis (column 7, line 54-column 8, line 17). One skilled in the art before the effective filing date would have recognized that the minimization of the above function would similarly represent the situation taught by Feng where the damage is determined once differences exceed a certain limit.
It would have been obvious to one skilled in the art before the effective filing date to modify Liu et al. as modified to have wherein calculating the approximate change in impedance distribution within the tested material comprises minimizing an output of an objective function:

    PNG
    media_image1.png
    80
    563
    media_image1.png
    Greyscale

wherein x is the approximate change in impedance distribution, f is an operator calculating a set of simulated difference in electrical signal parameters based on input x utilizing the physics-based simulation, y is a set of differences between the respective electrical signal parameters and the respective control electrical signal parameters, h is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hands (US PGPub 2004/0061510 A1) teaches measuring the electrical resistance of a material using a plurality of measurements.
Wang et al. (US PGPub 2004/0130338 A1) teaches electrical impedance tomography and the mapping of impedance distributions (paragraphs [0044] and [0109]).
Mahalingam et al. (US PGPub 2011/0163770 A1) teaches the electrical resistance tomography is a type of electrical impedance tomography (paragraph [0031]) and determining of a distribution from the impedance data (paragraph [0026]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E SIMMONS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER E SIMMONS/           Primary Examiner, Art Unit 2853